Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The allowed claims are directed to a plasma distribution nozzle. The claims are allowable over the closest cited prior art to Oka; Hiromi et al. (US 20070187363 A1) and Wang; Ing-Yann et al. (US 20060219361 A1). See the Examiner’s March 8, 2019 action in parent case 14461318 for analysis thereunder. Oka, as the closest cited reference, does not teach alone or in combination, Oka’s support feature (53; Figure 2-Applicant’s 431; Figure 4; 517; Figure 5) in Oka’s cavity (57, 61; Figure 2-Applicant’s 324, 424, 534; Figures 3-5) between Oka’s inlet portion (64; Figure 2-Applicant’s 301,401,501; Figure 3-5) and Oka’s outlet portion (38; Figure 2-Applicant’s 306,406,506; Figure 3-5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120097331 A1
US 20100310772 A1
US 20090250334 A1
US 20070187363 A1
US 20060219361 A1
US 20060096540 A1
US 20050092245 A1
US 20030141178 A1
US 20030070620 A1
US 20030000924 A1
US 20020179247 A1
US 20020129768 A1
US 20020088545 A1
US 20020086106 A1
US 9209000 B2
US 8945306 B2
US 8025731 B2
US 7799704 B2
US 7785417 B2
US 7758698 B2

US 6916398 B2
US 6453992 B1
US 6302965 B1
US 6270862 B1
US 6143078 A
US 6106663 A
US 6070551 A
US 6013155 A
US 5772771 A
US 5728223 A
US 5678595 A
US 5643394 A
US 5614055 A
US 5567267 A
US 5556521 A
US 5547714 A
US 5522934 A
US 5297738 A
US 5290993 A
US 5232164 A
US 5169509 A
US 5134965 A

US 5002928 A
US 4854263 A
US 4730775 A
US 4481228 A
US 4439401 A
US 4389229 A
US 4313721 A
US 4293755 A
US 4080927 A
US 4069974 A
US 3995811 A
US 3881863 A
US 3745969 A
US 3592575 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner can not be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
/Rudy Zervigon/Primary Examiner, Art Unit 1716